Title: To Thomas Jefferson from Albert Gallatin, 12 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Ap. 12. 1808
                  
                  I received last night the enclosed letter from John Smith of Ohio respecting Biggs’s loan to him.
                  I am sorry for Biggs because I believe him otherwise honest & harmless & because he had been a good officer. But I am under the same impression with yourself—that he ought to be removed. I have had no intercourse with him except in his official capacity, but have always understood that his character was good. He is the brother of   Biggs the major general of militia in the north west counties of Virginia, who lives at Wheling. In politics he is a federalist as well as his brother. If you decide for a removal, I [will] apply to Messrs. Tiffin & Morrow for a successor The place is very responsible & confining ourselves to the State there will be some difficulty in making a perfectly satisfactory choice
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               